IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ROBERT E. SWEIGART AS                   : No. 1 MAL 2016
SHAREHOLDER OF WILLIAM                  :
SWEIGART & SONS SANITATION              :
SERVICE INC., ROBERT E. SWEIGART        : Petition for Allowance of Appeal from
AND SUSAN DESIMONE,                     : the Order of the Superior Court
COEXECUTORS OF THE ESTATE OF            :
WILLIAM SWEIGART,                       :
                                        :
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
VIOLET F. SWEIGART, A/K/A VIOLET        :
RUTH SWEIGART, A/K/A VIOLET             :
SWEIGART, WILLIAM K. SWEIGART,          :
WILLIAM SWEIGART & SONS                 :
SANITATION SERVICE, INC., AND BILL      :
SWEIGART WASTE WATER INC.,              :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.